PER CURIAM
Defendant appeals from his conviction for theft in the first degree. ORS 164.055. We reverse.
Defendant was found guilty in a jury trial. Before sentencing, he learned that the grand jury that indicted him had only six members and moved to quash the indictment. The court denied the motion.
Seven grand jurors must hear and consider all the evidence presented before a grand jury can return a valid indictment. Or Const, Art VII (amended), § 5(2); Goodwin v. State of Oregon, 116 Or App 279, 840 P2d 1372 (1992). Here, only six grand jurors considered the evidence and returned the indictment against defendant. The indictment is void.
Reversed.